DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for adding binder to adjust a composition of the electrode material mixture layer (see specification ¶ [0060]), does not reasonably provide enablement for all possible composition adjustments and process condition adjustments that may be made.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. One having ordinary skill in the art must resort to undue experimentation to determine what adjustments could be made (see MPEP § 2164.01). Particularly, the breadth of the claim extends beyond the compositions and method steps disclosed in the application (see MPEP § 2164.01(a)). In other words, one having ordinary skill in the art would be forced to experiment to determine not only how the disclosed components of the composition and process conditions could be adjusted but what additional components and process conditions could be added or imposed beyond those found in the specification. Additionally, the specification lacks direction from the inventor as to when and why to make adjustments to either the composition, process steps, or both (see MPEP § 2164.01). Therefore, one with ordinary skill in the art would not be able to use the invention at the time the application was filed without undue experimentation.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the mental steps of obtaining a regression curve of shear strength and determining the location of cohesive failure by locating the minimum shear strength on the regression curve in claim 1. Both limitations, are drawn to observation and evaluation of the obtained shear strength data and thus qualify as mental steps (see MPEP § 2106.04(a)(2) III.). Likewise, the claims recite the mathematical relationships of calculating the shear strength (σ), recited in claim 4, and obtaining the regression curve with a fourth-order polynomial regression analysis, recited in claim 5. These limitations merely recite the mathematical equations used in the steps of claim 1 (see MPEP § 2106.04(a)(2) I.).
These judicial exceptions are not integrated into a practical application because the information determined in the mental steps recited by claim 1 by the mathematical relationships recited in claims 4 and 5 amount to nothing more than plotting a curve and determining its minimum. The claims recite nothing more than obtaining a regression curve and determining the minimum point on that curve. There does not appear to be a practical application because there are no meaningful limits upon practicing the abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is nothing done with the information obtained in the mental steps of claim 1 with the mathematical relationships of claims 4 and 5. The limitations are limited to the creation of a graph and selecting a particular point on that graph. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Son et al., Measurement and Analysis of Adhesion Property of Lithium-Ion Battery Electrodes with SAICAS, ACS Appl. Mater. Interfaces 2014, 6, 526−531, cited in IDS submitted April 26, 2021, hereinafter “Son,” in view of Shalabh, Regression Analysis, Chapter 12, Polynomial Regression Models, available at http://home.iitk.ac.in/~shalab/regression/Chapter12-Regression-PolynomialRegression.pdf, last visited June 29, 2022, hereinafter “Shalabh.”
Regarding claim 1, Son teaches a method of analyzing cohesive failure of an electrode, comprising:
preparing an electrode in which an electrode material mixture layer including an electrode active material, a conductive agent, and a binder is formed on a current collector, in this case a mixture of anode slurry containing natural graphite, an electric conductor, and a styrene-butadiene rubber/carboxylmethyl cellulose binder mixture are cost onto a Cu current collector foil (page 527, Experimental Section – Anode Preparation; Figure 1); and
obtaining shear strength (σ) data according to a cutting depth by obliquely cutting the electrode material mixture layer from a surface of the electrode until reaching the current collector using a surface and interfacial cutting analysis system (SAICAS), in this case an SAICAS is used to determine the adhesion strength between the anode composite and current collector and at the middle point of the anode composite (page 527, Experimental Section – SAICAS Measurement; Figure 1).
Son does not discuss obtaining a regression curve or determining the point at which shear strength is a minimum on the regression curve. However, Shalabh teaches modelling curvilinear data with a polynomial regression model (see Page 1). One having ordinary skill in the art would understand that the well-known linear regression techniques described by Shalabh would be useful for analyzing the electrode data with a gathered by SAICAS (see Son page 530, Conclusions). Moreover, one having ordinary skill in the art would understand to identify various points on the resulting curve while analyzing the data, such as minimums, maximums, trends, and the like in order to determine the relationship between adhesion strength and parameters such as binder content, electrode density, and others (see Son page 530, Conclusions). Therefore, it would have been obvious to have obtained a regression curve and identified the minimum on the curve in order to analyze and better understand the electrode being studied.
Regarding claim 2, Son further teaches that the electrode material mixture layer is obliquely cut at a cutting angle of greater than 0° to 10° or less, in this case the clearance angle is 10° (page 527, Experimental Section – SAICAS Measurement; Figure 1). The clearance angle corresponds to cutting angle θ of Equation 1 and Figure 1 of the instant application.
Regarding claim 3, Son further teaches that the running speed of the blade is 0.01 μm/s to 10 μm/s in a horizontal direction, in this case the blade moves horizontally at 0.05 μm/s (page 527, Experimental Section – SAICAS Measurement), 0.001 μm/s to 1 μm/s in a vertical direction, in this case the depth increased linearly at a constant rate of 0.33 μm/s (page 528, Results and Discussion).
Regarding claim 5, Son does not explicitly teach obtaining the regression curve as discussed in the rejection of claim 1, above. However, Shalabh teaches modelling curvilinear data with polynomial regression (page 1), and further discloses using a polynomial of sufficient order to provide a good fit with the data while keeping the order as low as possible (page 2, Order of the model). One having ordinary skill in the art would have understood that selecting a fourth-order polynomial would provide a good representation of the data while avoiding arbitrary fitting (see page 2, Order of the model) gathered by SAICAS using the well-known mathematical technique of polynomial linear regression. Therefore, it would have been obvious to have constructed the curve with a fourth-order polynomial in order to provide a good representation of the gathered data.
Regarding claim 8, Son does not explicitly disclose adjusting a composition of the electrode material mixture layer or process conditions. However, Son does teach investigating the effect of changing anode morphology on adhesion property in order to improve adhesion strength (pages 529-530), such as by changing the binder from PVdF to SBR/CMC (page 530). Therefore, it would have been obvious to one with ordinary skill in the art to have adjusted the electrode mixture’s composition, such as be substituting the binder component as indicated by Son, or the process conditions in order to change the electrode morphology in order to improve its characteristics.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Son and Shalabh as applied to claim 1, above, and further in view of Okoshi et al. (US 2019/0169381 A1), hereinafter “Okoshi.”
Regarding claim 4, Son discloses recording both the forces applied in the horizontal and vertical directions as well as the blade dimensions and angles (pages 527-528), but silent as to calculating shear strength. However, one having ordinary skill in the art would understand how to calculate shear strength. As demonstrated by Okoshi, the general formula for shear strength is force divided by area (¶ [0167]-[0168]). Here, one with ordinary skill in the art would understand to account for the vertical and horizontal forces acting on the surface area of the blade in order to arrive at Equation 1 and calculate the resulting shear strength. Therefore, it would have been obvious to have calculated the shear strength according to Equation 1.
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Son and Shalabh as applied to claim 1, above, and further in view of Baek et al. (US 2019/0312259 A1), hereinafter “Baek.”
Regarding claim 6, Son does not teach forming a multilayer electrode. However, Baek teaches forming a multilayer electrode including forming a first electrode material mixture layer including a first electrode active material, a first conductive agent, and a first binder on a current collector and forming a second electrode material mixture layer including a second electrode active material, a second conductive agent, and a second binder on the first electrode material mixture layer, in this case a lower positive electrode material is disposed on the positive current collector and the upper positive electrode material is disposed on the lower positive electrode material (¶ [0014]). The lower positive electrode material includes a first positive electrode active material, a first conductive material, and a first binder while the upper positive electrode material includes a second positive electrode active material, a second conductive material, and a second binder (¶ [0014]). One having ordinary skill in the art would have understood that so preparing the electrode would provide improved electrode high-temperature storage performance, diffusion resistance, and interface resistance (¶ [0016]). Therefore, it would have been obvious to have prepared the electrode with a first electrode material mixture including a first positive electrode active material, a first conductive material, and a first binder disposed on a current collector and a second electrode material mixture including a second positive electrode active material, a second conductive material, and a second binder in order to facilitate improved electrode performance.
Regarding claim 7, Son further teaches that the electrode active material comprises natural graphite (page 527).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729